DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2020 and 1 October 2021 are being considered by the examiner.

Examiner’s Note
It is being interpreted that claims 6 and 8 are independent claims, bringing the total independent claim amount to 4 claims.  Additional fees may apply should applicant maintain this number of independent claims upon a response to the Office.  Applicant is invited to amend any independent claim to a dependent claim, thus negating the need to incur additional charges.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 8.  These claims are being interpreted as independent claims.  However, the subject matter defined in claims 6 and 8 take into account elements from another independent claim (claim 1 for claim 6 and claims 1 and 6 for claim 8).  The exact elements contained in each independent claim is confusing based on the nested drafting technique.  In addition, there are duplicated elements defined in each of the claims.  It cannot be ascertained with certainty if the multiple identical elements are intended to be defined or this is an error from the drafting technique.  It is recommended that all claim elements are explicitly defined by listing them individually in each independent claim.     
Claims 7 and 9-12 are rejected based on their dependency to claims 6 and 8, respectively.
For claims 7, 9, 10 and 13, 14 and 16, the claims recite a “restoring of the” measured value by using the difference value and the representative value.  However, a limitation that precedes this element at issue defines that the difference value is obtained by the difference of measured value and the representative value.  It cannot be determined by the Examiner how a “restoring” is necessary when the measured value is already obtained/known by the present sensors.  Simply stated, in a three value algebraic equation with one variable, determining a difference between two known values and then reversing the equation to determine one of the known values from which the difference is obtained does not change the known value from which the difference is obtained (A-B=C and A+C=B, where B is the measured value and C is the difference value, the values remain unchanged and static).    

      Claims 10 and 14-17 are rejected based on their dependency to the noted claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 teaches a data acquisition device. This falls under “machine”, which is a statutory invention category.
But for the data acquirer, history data manager and connection manager are not explicitly recited in the claim but required to carry out the steps, claim 1 is merely drawn to a series of steps.  The steps are, essentially, a process of acquiring data from train components.  
This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 1 doesn’t not explicitly claim a specific train, processor, and non-transitory computer-readable media that would be necessary to carry out the steps.  There are no special hardware features of the process recited in the claims as presented.  The hardware of a data acquirer, history data manager and connection manager is recited in the specification at a high-level of generality, such that it amounts to no more than mere instructions to apply the claimed steps using generic 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the elements of a data acquirer, history data manager and connection manager amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the data acquirer, history data manager and connection manager that improves the performance of the vehicle.  The current claim uses data to determine if new data is an outlier from historical data without improving the operation of the vehicle because the detected data does not change the vehicle’s operation. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
The same logic is applicable for claim 13, but for it being of the “method” statutory invention category.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest, et al. (U.S. Patent Publication No. 2010/0204857).  
For claim 1, Forrest discloses a distribution device comprising: a data acquirer to acquire operation data from a vehicle information management device that collects a measured value indicating an operating state of equipment mounted on a train (see paras. 0009-0015, Fig. 2, #16), the operation data including position information indicating a position of the train when the measured value is acquired and information on the measured value (see paras. 0009-0015); a history data manager to determine a representative value for each position information (see para. 0014, Fig. 2, #16), generate 
Continuing with the claim, Forrest further discloses a connection manager to read, on a basis of the position information included in the operation data, the representative value corresponding to the position information from the history data (see Fig. 2, #34), calculate a difference value that is a difference between the measured value included in the operation data and the representative value (see para. 0015), and distribute difference data including the position information and information on the difference value to the receiving device (see para. 0015, Fig. 2, #34).  
Regarding claim 2, Forrest further teaches wherein the operation data further includes information on a measured item, the history data manager determines the representative value for each measured item and generates the history data including the position information, the measured item, and the representative value (see Table 2, see paras. 0041, 0044-0045), and when the connection  manager acquires a distribution request specifying a measured item from the receiving device, the connection manager calculates a difference value for the measured item specified (see para. 0045, data centre, para. 0028), and distributes difference data of the measured item specified to the receiving device from which the distribution request is acquired (see para. 0022, Fig. 2, #34, paras. 0044-0045). 
Referring to claim 3, Forrest further discloses wherein when a plurality of the receiving devices are present and each make a distribution request specifying a different measured item (see Table 2, not 
With reference to claim 4, Forrest further discloses wherein the history data manager classifies the operation data into a plurality of types using at least one condition among a train type, a time period, and weather (see para. 0028, over any predetermined period of time, see para. 0041), generates and stores the history data for each of the types (see Fig. 2, #34, implicit in user terminal), selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028), and distributes the history data selected to the receiving device, and the connection manager calculates the difference value using the representative value of the history data selected (see para. 0028, Fig. 2, #34).   
For claim 5, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.
With reference to claim 6, Forrest further discloses a receiving device comprising: a history data storage to store history data acquired from the distribution device according to claim 1 (see Fig. 2, #16); and a connection executer to acquire difference data from the distribution device and restore, for each position information, a measured value indicating an operating state of equipment mounted on a train by using a difference value included in the difference data and a representative value included in the history data (see Fig. 2, #14 and paras. 0043-0045).  

Claim 8 is rejected based on the citations and reasoning provided above for claim 1. 
For claim 9, Forrest further discloses wherein the receiving device makes a distribution request specifying a measured item to the distribution device (see para. 0041), acquires difference data for the measured item specified (see paras. 0043-0045).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.  
Continuing with the claim, Forrest further teaches the distribution device calculates a difference value for the measured item specified in the distribution request (see para. 0045, para. 0028), and distributes the difference data of the measured item specified to the receiving device from which the distribution request is made (see para. 0022, Fig. 2, #34, paras. 0044-0045).  

Referring to claim 11, Forrest further discloses wherein the distribution device classifies the operation data into a plurality of types using at least one piece of information among a train type, a time period, and weather (see paras. 0028, 0041), generates and stores the history data for each of the types (see Fig. 2, #34), selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028), distributes the history data selected to the receiving device, and calculates the difference value using the representative value of the history data selected (see para. 0028).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
For claim 12, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.

Regarding claim 14, Forrest further discloses further comprising a requesting  the receiving device making a distribution request specifying a measured item to the distribution device (see paras. 0041), wherein in the history data distribution, the distribution device determines the representative value for each measured item and generates the history data including the position information, the measured item, and the representative value (see para. 0014, Fig. 2, #16), in the difference data distribution , the distribution device calculates a difference value for the measured item specified in the distribution request, and distributes difference data of the measured item specified to the receiving device from which the distribution request is made (see paras. 0022, 0028, 0044-0045). Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
With reference to claim 15, Forrest further discloses wherein in the difference data distribution, when the distribution device acquires the distribution request specifying a different measured item from 
Referring to claim 16, Forrest further discloses wherein in the history data distribution, the distribution device classifies the operation data into a plurality of types using at least one piece of information among a train type, a time period, and weather (see para. 0028), generates and stores the history data for each of the types (see Fig. 2, #34, implicit function in user terminal), selects one history data from a plurality of the history data on a basis of a condition of a current train operation (see para. 0028), and distributes the history data selected to the receiving device (see para. 0028), in the difference data distribution , the distribution device calculates the difference value using the representative value of the history data selected (see paras. 0044-0045).  Forrest does not disclose the next limitation.  However, maintaining accurate and up-to-date actual readings is well known in the art to be fundamental when determining abnormal values (based on actual and historical readings).  Continuous monitoring and refreshing of actual data, or the use of a feedback loop to maintain the original value is maintained is obvious to one of ordinary skill in the art at the time of the invention.
With reference to claim 17, Forrest does not explicitly disclose the claimed limitation.  However, it is well known in the art at the time of invention that historical data gathered over time may be averaged to provide a single value for historical data based on the motivation to improve a diagnostic system and a method for monitoring a rail system comprising a rail infrastructure and at least one fleet of rail vehicles circulating on the rail infrastructure, and for identifying particular faults relating to components of the rail system.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663